EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Williams on 03/08/2021.

The application has been amended as follows: 
 (Currently Amended) A method, comprising:
at an electronic device with one or more input devices, one or more display devices, and one or more cameras:
	displaying, via the one or more display devices, a user interface that includes a representation of a physical space;
	while displaying the representation of the physical space, receiving a first set of one or more inputs to create a virtual annotation in the representation of the physical space;
	in response to receiving the first set of one or more inputs, displaying a first virtual annotation [[to]] in the representation of the physical space, wherein the first virtual annotation comprises a representation of a first measure segment and is linked to a portion of the representation of the physical space;
	after displaying the first virtual annotation to the representation of the physical space, receiving a second set of one or more inputs associated with the representation of the physical space; and,
	in response to receiving the second set of one or more inputs associated with the representation of the physical space:
		in accordance with a determination that the second set of one or more inputs corresponds to a request to create a virtual annotation in the representation of the physical space that is within a threshold distance from the first virtual annotation, displaying a the display of the first virtual annotation in the representation of the physical space, wherein the second virtual annotation comprises a representation of a second measure segment; and,
		in accordance with a determination that the second set of one or more inputs corresponds to a request to create a virtual annotation in the representation of the physical space that is outside of the threshold distance from the first virtual annotation: 
			displaying and maintaining [[a]] the second virtual annotation in the representation of the physical space; and
			automatically, in response to the second set of one or more inputs, removing the display of the first virtual annotation from the representation of the physical space.
(Currently Amended) The method of claim 1, wherein displaying the second virtual annotation in the representation of the physical space while maintaining the display of the first virtual annotation in the representation of the physical space includes starting to create the second virtual annotation at a location that corresponds to at least a portion of the first virtual annotation.
(Currently Amended) The method of claim 1, wherein displaying the second virtual annotation in the representation of the physical space while maintaining the display of the first virtual annotation in the representation of the physical space includes completing creation of the second virtual annotation at a location that corresponds to at least a portion of the first virtual annotation.
11.	(Currently Amended) An electronic device, comprising:
one or more input devices;
one or more display devices;
one or more cameras;
one or more processors; and
memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for:

while displaying the representation of the physical space, receiving a first set of one or more inputs to create a virtual annotation in the representation of the physical space;
in response to receiving the first set of one or more inputs, displaying a first virtual annotation [[to]] in the representation of the physical space, wherein the first virtual annotation comprises a representation of a first measure segment and is linked to a portion of the representation of the physical space;
after displaying the first virtual annotation to the representation of the physical space, receiving a second set of one or more inputs associated with the representation of the physical space; and,
in response to receiving the second set of one or more inputs associated with the representation of the physical space:
	in accordance with a determination that the second set of one or more inputs corresponds to a request to create a virtual annotation in the representation of the physical space that is within a threshold distance from the first virtual annotation, displaying a second virtual annotation in the representation of the physical space while maintaining the display of the first virtual annotation in the representation of the physical space, wherein the second virtual annotation comprises a representation of a second measure segment; and,
	in accordance with a determination that the second set of one or more inputs corresponds to a request to create a virtual annotation in the representation of the physical space that is outside of the threshold distance from the first virtual annotation: 
		displaying and maintaining [[a]] the second virtual annotation in the representation of the physical space; and
		automatically, in response to the second set of one or more inputs, removing the display of the first virtual annotation from the representation of the physical space.
12.	(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by an electronic device that includes one or more input devices, one or more display devices, and one or more cameras, cause the electronic device to:

while displaying the representation of the physical space, receive a first set of one or more inputs to create a virtual annotation in the representation of the physical space;
in response to receiving the first set of one or more inputs, display a first virtual annotation [[to]] in the representation of the physical space, wherein the first virtual annotation comprises a representation of a first measure segment and is linked to a portion of the representation of the physical space;
after displaying the first virtual annotation to the representation of the physical space, receive a second set of one or more inputs associated with the representation of the physical space; and,
in response to receiving the second set of one or more inputs associated with the representation of the physical space:
	in accordance with a determination that the second set of one or more inputs corresponds to a request to create a virtual annotation in the representation of the physical space that is within a threshold distance from the first virtual annotation, display a second virtual annotation in the representation of the physical space while maintaining the display of the first virtual annotation in the representation of the physical space, wherein the second virtual annotation comprises a representation of a second measure segment; and,
	in accordance with a determination that the second set of one or more inputs corresponds to a request to create a virtual annotation in the representation of the physical space that is outside of the threshold distance from the first virtual annotation: 
		display and maintain [[a]] the second virtual annotation in the representation of the physical space; and
		automatically, in response to the second set of one or more inputs, remove the display of the first virtual annotation from the representation of the physical space.
13.	(Currently Amended) The electronic device of claim 11, wherein displaying the second virtual annotation in the representation of the physical space while maintaining the display of the first virtual annotation in the representation of the physical space includes starting to create the second virtual annotation at a location that corresponds to at least a portion of the first virtual annotation.
displaying the second virtual annotation in the representation of the physical space while maintaining the display of the first virtual annotation in the representation of the physical space includes completing creation of the second virtual annotation at a location that corresponds to at least a portion of the first virtual annotation.
22.	(Currently Amended) The non-transitory computer readable storage medium of claim 12, wherein displaying the second virtual annotation in the representation of the physical space while maintaining the display of the first virtual annotation in the representation of the physical space includes starting to create the second virtual annotation at a location that corresponds to at least a portion of the first virtual annotation.
23.	(Currently Amended) The non-transitory computer readable storage medium of claim 12, wherein displaying the second virtual annotation in the representation of the physical space while maintaining the display of the first virtual annotation in the representation of the physical space includes completing creation of the second virtual annotation at a location that corresponds to at least a portion of the first virtual annotation.
30.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 12, the features of after displaying a first virtual annotation comprises a representation of a first measure segment and is linked to a portion of a representation of a physical space displaying on a user interface in response to receiving a first set of one or more inputs to create an annotation, receiving a second set of one or more inputs associated with the representation of the physical space; and in response to receiving the second set of one or more inputs associated with the representation of the physical space displaying a second virtual annotation in the representation of the physical space while maintaining the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU V HUYNH/Primary Examiner, Art Unit 2177